Citation Nr: 1746769	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Whether VA paid the proper amount for a temporary total evaluation because of hospital treatment in excess of 21 days for service-connected anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1967 to March 1970, including service in the Vietnam War, for which his decorations included the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a February 2014 rating decision of the RO in Winston-Salem, North Carolina.  It was most recently certified to the Board by the Winston-Salem RO.  In the August 2009 rating decision, the Waco RO granted service connection for anxiety disorder with a 10 percent evaluation, effective June 24, 2008.  In the February 2014 rating decision, the Winston-Salem RO granted a temporary total evaluation from March 5, 2012 to April 30, 2012
because of hospital treatment in excess of 21 days for service-connected anxiety disorder.

In October 2014, the Veteran testified at a Board hearing at the RO before a Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In a January 2015 decision, the Board, in pertinent part, granted a 70 percent disability rating for an anxiety disorder on and after June 24, 2008, other than the period of the temporary total evaluation.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties stated that the Veteran did not contest the Board's denial of a rating in excess of 70 percent for an anxiety disorder, but they agreed to vacate the Board's decision and remand the case to the Board for additional development because the Board's decision did not address whether entitlement to a TDIU was raised by the record.  The JMR was incorporated by reference in a Court order dated in July 2015.

The issue of entitlement to a TDIU was previously remanded by the Board in September 2015 for further development.  It has been returned to the Board for further review.  

In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing included testimony on both of the issues on appeal.  A transcript of the hearing has been associated with the record.  

In August 2017, the Veteran was notified that the Veterans Law Judge who held the October 2014 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge.  Because the Veteran responded that he did not wish to appear at another Board hearing, the Board will consider the claims on the evidence of record.  

The issue of whether VA paid the proper amount for a temporary total evaluation because of hospital treatment in excess of 21 days for service-connected anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Veteran's combined disability rating is 80 percent.  His anxiety disorder is rated 70 percent disabling, his peripheral neuropathy of the sciatic nerve of the left leg is rated 20 percent disabling, his peripheral neuropathy of the sciatic nerve of the right leg is rated 10 percent disabling, and his residuals of a shrapnel wound to the chest wall are rated 10 percent disabling.  The criteria for consideration of a schedular TDIU are met.

The Veteran was afforded a VA examination for psychiatric conditions in September 2008.  The Veteran reported that his psychiatric symptoms had their onset in April 2007 and included sleep problems and irritability.  The Veteran also reported that he had never had a mental problem interfere with his work as a postmaster but had recently become irritable and angry at work.  The examiner found no significant impairment to the Veteran's occupational functioning.  

In an October 2008 statement, the Veteran reported that, since April 2007, nightmares had caused sufficient sleeplessness to render him ineffective in his job and he had changed his planned retirement date from 2013 to 2009.

In his March 2009 Substantive Appeal (VA Form 9) for service connection for an acquired psychiatric disorder, the Veteran reported that he would be retiring in May 2009 because he "felt these Vietnam daily at work flashbacks were not in the best interest of my employees and my customers."  He stated that he retired because of his PTSD. 

The Veteran was afforded an additional VA examination for psychiatric conditions in May 2009.  The Veteran reported that he had retired the previous week.  The examiner noted that providers had suggested multiple treatment options to the Veteran that might have helped him to continue to work, but the Veteran resisted these because he had already decided to retire.  The Veteran reported flashback-like events during the afternoons that had caused him to become irritable and less pleasant on the job.  The Veteran denied missing significant amounts of work, other than taking the last month before retirement to use his sick leave, and denied having had any problems with angry outbursts, yelling or screaming, or with any sort of official write-ups or performance reviews.  Instead, he reported that he retired because he felt he was not performing to his own expectations.  The Veteran also reported that he was considering teaching and would like to do a job that did not require as much stress and responsibility.  The examiner found no clear objective evidence of a decline in work performance and noted that the Veteran "decided to retire despite only limited attempts at symptom management through mental health treatment," which suggested only mild occupational difficulties.  

In a statement attached to his June 2010 Substantive Appeal (VA Form 9) of the disability rating for anxiety disorder, the Veteran reported that he had wanted to attempt to return to work, but "I become so irritable and miserable in the afternoons that I have given up considering employment or volunteering."  He further reported that he preferred to be by himself.  

During a March 2011 hearing before a Decision Review Officer at the Waco RO on the issue of an increased rating for his anxiety disorder, the Veteran testified that his psychiatric symptoms had caused him not to be an effective manager and customer relations person in his job and that he retired because he "did not want to end [his] career on a note where people thought less of [him] than what [his] career was."

VA has received a July 2014 examination by the Veteran's VA treatment provider, who opined that the Veteran's psychiatric symptoms caused total occupational and social impairment.  The Veteran reported that he had spent two years on sick leave prior to his retirement and had therefore last worked in 2007.  The only rationale the examiner offered for this opinion was that the Veteran had last worked in 2007 and was irritable and socially withdrawn.  

The Veteran was afforded a VA examination for peripheral nerve conditions in May 2015.  The Veteran reported symptoms of tingling, numbness, and burning in his feet.  The examiner found that the Veteran's peripheral neuropathy would have no impact on his ability to work.  

The Veteran was afforded an additional VA examination for psychiatric conditions in November 2015.  The examiner opined that the Veteran's psychiatric disability would not prevent him from completing physical labor tasks or sedentary tasks, but noted the Veteran's report of difficulty with irritability and the Veteran's belief that it would be difficult for him to secure and maintain substantially gainful employment that would not involve having to interact with other people.

During his June 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that he stopped working full-time in approximately March 2007 and went on sick leave until his retirement in 2009.  He also testified that his supervisor had disciplined him three or four times due to his behavior toward customers and employees and that he knew that, if he had remained, the result would have been "a demotion or it would be sort of a banishment or exile into a, you know, like a nothing job," with "no interaction with anybody."  He also testified that his neuropathy would preclude employment that involved walking.      

The preponderance of the evidence described above shows that the Veteran's service-connected disabilities, by themselves, do not prevent gainful employment.  

First, it is necessary to resolve a significant inconsistency in the Veteran's statements.  The Veteran stated during the June 2017 hearing and the July 2014 examination that, after onset of his symptoms in 2007, he went on sick leave for two full years before retiring.  However, his statements in 2008 and 2009 indicate that he continued to work until one month before retirement.  The Board finds that the Veteran's contemporaneous statements during or shortly after the events in question are more credible than those several years after the fact.  For that reason, the Board finds that it is at least as likely as not that the Veteran worked full-time until one month before his retirement in May 2009.   

The Board also notes that the Veteran has been inconsistent as to whether he had been disciplined for behavioral issues at work prior to his retirement.  During the June 2017 hearing, the Veteran testified that he had received disciplinary letters three or four times due to behavioral issues.  However, during a VA examination one week after his May 2009 retirement, the Veteran denied any sort of official write-ups or performance reviews.  The Board finds that the Veteran's contemporaneous statements are more credible than those several years after the fact.  For that reason, the Board finds that it is at least as likely as not that the Veteran was not disciplined for behavioral issues prior to his retirement.      

The Board acknowledges the July 2014 examiner's finding of total occupational and social impairment, but this opinion was not supported by a thorough rationale.  For example, the examiner did not explain how irritability would have prevented solitary employment.  Because "most of the probative value of a medical opinion comes from its reasoning," this opinion is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the July 2014 examiner's opinion was based in part on a finding that the Veteran had not worked since 2007.  As the Board has found above, that factual premise was inaccurate.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board also acknowledges the Veteran's report that he stopped working due to psychiatric symptoms, but the fact that the Veteran left his employment due to symptoms of a service-connected disability is not sufficient  to show that he is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  The record indicates that the Veteran was offered additional treatment options that might have mitigated his psychiatric symptoms and that he declined them in favor of retirement.  In addition, the Veteran testified during the June 2017 hearing that he feared transfer to a solitary job, which necessarily implies that a transfer to a solitary job was possible.  

VA examiners have found that the Veteran's service-connected disabilities do not prevent gainful employment and, other than the July 2014 examiner, no provider or examiner has opined that the Veteran is unemployable due to his anxiety disorder, his peripheral neuropathy, his shrapnel wound residuals, or any combination thereof.  The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim must be denied. 

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.  


REMAND

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or approved hospital for a period in excess of 21 days.  38 C.F.R. § 4.29 (2016).  This increased rating is effective the first day of continuous hospitalization and is terminated effective the last day of the month of hospital discharge.  38 C.F.R. § 4.29(a).  The Veteran was hospitalized for his service-connected psychiatric disability from March 5, 2012 to April 27, 2012.  As stated above, in a February 2014 rating decision, the Winston-Salem RO granted a temporary 100 percent rating from March 5, 2012 to April 30, 2012.

The Veteran contends that, despite this award, he only received increased compensation for one month, not two months.  A notification letter sent to the Veteran in February 2014 along with the rating decision only notes increased compensation for April 2012.  Because the record is therefore ambiguous as to whether the Veteran received compensation consistent with a 100 percent rating for the full period of March 5, 2012 to April 30, 2012, a remand is necessary in order to perform an audit of the Veteran's compensation for that period.

Accordingly, the case is REMANDED for the following action:

1. Conduct an audit of the compensation paid to the Veteran for the period from March 1, 2012 to April 30, 2012.  The AOJ must state whether the payments made reflect compensation consistent with a 100 percent rating from March 5, 2012 to April 30, 2012.  If, and only if, the compensation received is not consistent with a 100 percent rating for the specified period, the AOJ should then specify the amount that remains due to the Veteran.

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


